In re: Shell Oil Company applying for writs of certiorari and review.
ORDER Under the exercise of our supervisory jurisdiction and considering the summary nature of these proceedings (Code of Civ.Proc. 4701-4735) the trial court is ordered to proceed in a summary manner with the trial. In all other respects the application is denied.
DIXON, J., dissents from this order.
If there is a legitimate complaint, we should grant the writ and hear both sides. Ex parte rulings by this or any other court are to be avoided except in formal matters.